EXHIBIT 10.14

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT; SECOND

AMENDMENT TO AMENDED AND RESTATED CONTINUING SECURITY AGREEMENT:

RIGHTS TO PAYMENT AND INVENTORY; AND FIRST AMENDMENT TO AMENDED AND

RESTATED SECURITY AGREEMENT: EQUIPMENT AND FIXTURES

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ; SECOND
AMENDMENT TO AMENDED AND RESTATED CONTINUING SECURITY AGREEMENT: RIGHTS TO
PAYMENT AND INVENTORY; AND FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY
AGREEMENT: EQUIPMENT AND FIXTURES (this “Amendment”) is entered into as of
May 31, 2012, by and between SIGMATRON INTERNATIONAL, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement between
Borrower and Bank dated as of January 31, 2011 (as amended from time to time,
the “Credit Agreement”);

WHEREAS, Borrower and Bank are party to that certain Amended and Restated
Continuing Security Agreement: Rights to Payment and Inventory dated as of
March 28, 2011 (as amended from time to time, the “Security Agreement: Rights to
Payment and Inventory”);

WHEREAS, Borrower and Bank are party to that certain Amended and Restated
Security Agreement: Equipment and Fixtures dated as of March 28, 2011 (as
amended from time to time, the “Security Agreement: Equipment and Fixtures”);

WHEREAS, Borrower and Bank are party to that Amended and Restated Revolving Line
of Credit Note issued by Borrower to the order of Bank dated as of January 31,
2011 (as modified from time to time, the “Line of Credit Note”), and that
Amended and Restated Promissory Note issued by Borrower to the order of Bank
dated as of January 31, 2011 (as modified from time to time, the “Term Note”);
and

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement, the Security Agreement: Rights to
Payment and Inventory, the Security Agreement: Equipment and Fixtures and the
other agreements referenced herein and have agreed to amend the same to reflect
said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

Borrower and Bank hereby agree that the Credit Agreement shall be amended as
follows:

1. Section 4.9(a) is hereby amended by deleting “$45,050,400.00” and inserting
in its place “the amount of $50,330,531.00 less the charge to Tangible Net Worth
incurred or to be incurred in connection with the acquisition transaction
contemplated by the Spitfire Acquisition Agreement (as hereinafter defined),
which charge shall not exceed the amount of $6,500,000.00,”.



--------------------------------------------------------------------------------

2. Section 5.2 is hereby amended by deleting “$3,500,000.00” and replacing it
with “$4,500,000.00”.

3. Section 5.4 is hereby amended by inserting the following sentence at the end
thereof as follows:

“Further notwithstanding the foregoing, Borrower may discharge and release the
account receivable of Spitfire Control, Inc., an Illinois corporation
(“Spitfire”), in connection with the consummation of the transactions
contemplated by that certain Purchase Agreement dated May 31, 2012 (the
“Spitfire Acquisition Agreement”), of Borrower, as buyer, and Spitfire, as
seller, a true, complete and executed copy of which agreement, including all
schedules and exhibits thereto, has been delivered to Bank.”

4. Section 5.5 is hereby amended by inserting the following sentence at the end
thereof as follows:

“Further notwithstanding the foregoing, as a consequence of the consummation of
the transactions contemplated under the Spitfire Acquisition Agreement, Borrower
may acquire the equity and certain inter-company indebtedness of and otherwise
make loans to or investments in Digital Appliance Controls de Mexico, S.A. de
C.V., a Mexico corporation (“DAC”), Spitfire Controls (Cayman) Co. Ltd., an
exempted company incorporated with limited liability in the Cayman Islands
(“Cayman”), and its wholly owned subsidiary, Spitfire Controls Vietnam Co.,
Ltd., a Vietnam corporation, and thereafter, revise the terms of such acquired
indebtedness or convert to equity a portion or all of such acquired
indebtedness, or both.”

5. The last paragraph of the Security Agreement: Rights to Payment and Inventory
is hereby amended by deleting “78840.” and replacing it with “78840; 451 Maple
Avenue, Carpentersville, Illinois 60110; 9560 Joe Rodriguez Drive, El Paso,
Texas 79927.”

6. The last paragraph of the Security Agreement: Equipment and Fixtures is
hereby amended by deleting “78840.” and replacing it with “78840; 451 Maple
Avenue, Carpentersville, Illinois 60110; 9560 Joe Rodriguez Drive, El Paso,
Texas 79927.”

7. Schedule 1 to the Security Agreement: Equipment and Fixtures is hereby
amended by adding the following to the end thereof:

“COMMON ADDRESS FOR REAL PROPERTY:

451 Maple Avenue, Carpentersville, Illinois 60110

LEGAL DESCRIPTION OF REAL PROPERTY:

THAT PART OF TRACT 8 IN THE FIRST ADDITION OF UNIT 9 OF GOLF VIEW HIGHLANDS,
BEING A SUBDIVISION OF PART OF THE SOUTHWEST QUARTER OF SECTION 14, PART OF THE
SOUTHWEST QUARTER OF SECTION 15, PART OF THE . NORTHEAST QUARTER OF SECTION 22,
AND PART OF THE NORTHWEST QUARTER



--------------------------------------------------------------------------------

OF SECTION 23, ALL IN TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPLE
MERIDIAN, IN KANE COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTH CORNER OF TRACT 8 AFORESAID; THENCE SOUTHWESTERLY ALONG
THE SOUTHERLY RIGHT-OF-WAY LINE OF MAPLE AVENUE, 250.0 FEET; THENCE
SOUTHEASTERLY AT RIGHT ANGLES TO LAST DESCRIBED LINE ISO. 0 FEET; THENCE
NORTHEASTERLY AT RIGHT ANGLES TO LAST DESCRIBED LINE 148.0 FEET MORE OR LESS TO
THE WESTERLY RIGHT-OF-WAY LINE 183.1 FEET MORE OR LESS TO THE POINT OF
BEGINNING, IN THE VILLAGE OF CARPENTERSVILLE, KANE COUNTY, ILLINOIS.

PERMANENT REAL ESTATE INDEX NUMBER:

03 14 351 001

COMMON ADDRESS FOR REAL PROPERTY:

9560 Joe Rodriguez Dr., El Paso, Texas 79927

LEGAL DESCRIPTION OF REAL PROPERTY:

BLK 2 ZARAGOZA CORPORATE CENTER REPLAT B LOT 3

PERMANENT REAL ESTATE INDEX NUMBER:

621454”

ARTICLE II

COVENANTS AND AGREEMENTS

1. Borrower hereby agrees that more than 99% of the equity of DAC shall be
acquired by Borrower and not more than 1% of the equity of DAC shall be acquired
by Gary R. Fairhead, as nominal holder for the benefit of Borrower, within 30
days after the date of Closing (as such term is defined in the Spitfire
Acquisition Agreement).

2. Borrower hereby agrees that, no later than August 31, 2012, Bank shall
receive, at Borrower’s cost, an appraisal by Emerald Technology Valuations, LLC
(“ETV”) of the Net Orderly Liquidation Value – Existing Channels of selected raw
materials and finished goods of Borrower, in form, substance and reflecting
values satisfactory to Bank in its reasonable discretion. Borrower hereby
further agrees that it shall provide access to ETV to the premises of Borrower
and the selected locations where such raw materials and finished goods are
stored for such reasonable period of time as ETV shall require to complete its
inspection.

3. Borrower hereby agrees to deliver to Bank a landlord waiver agreement with
respect to each collateral location being added to the Loan Documents pursuant
to this Amendment, in form and substance satisfactory to Bank, no later than 30
days after the date hereof.



--------------------------------------------------------------------------------

4. Borrower hereby agrees to deliver to Bank a duly authorized and executed
equitable mortgage over 65% of all of the issued shares in Cayman, in form and
substance satisfactory to Bank and executed by Borrower, along with the original
share certificate evidencing such equity interest, an undated share transfer
form for such share for such certificate duly executed in blank by the
registered owner thereof, and such other documents and deliverables as Bank and
Borrower shall agree, all no later than 30 days after the Closing.

5. Notwithstanding any provision of the Credit Agreement, the Line of Credit
Note or the Term Note to the contrary, Bank hereby consents to the issuance by
Borrower of (a) no more than fifty thousand (50,000) shares of its common stock
in the aggregate as partial consideration in exchange for the assets being
acquired by Borrower as contemplated in the Spitfire Acquisition Agreement and
in accordance with the terms thereof, and (b) no more than twenty-five thousand
(25,000) shares of its common stock in the aggregate as partial consideration to
Peter Sognefest in connection with his employment by Borrower after the Closing.
Bank hereby acknowledges that Borrower will not receive any cash proceeds from
the issuance of Borrower’s stock as described in this paragraph and waives any
default arising under the Credit Agreement, the Line of Credit Note or the Term
Note as a result of the issuance of Borrower’s stock as described in this
paragraph.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Borrower and Bank hereby agree that this Amendment shall not become effective
until each of the following conditions has been satisfied to the reasonable
satisfaction of Bank:

1. Borrower shall have paid all expenses and amounts required to be paid
pursuant to paragraph 5 of Article IV hereof.

2. Borrower shall have delivered to Bank a complete, executed copy of the
Spitfire Acquisition Agreement, including all schedules and exhibits thereto,
and copies of any and all other material documents executed and delivered in
connection therewith as Bank shall reasonably request.

ARTICLE IV

GENERAL CLAUSES

1. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. Borrower and Bank hereby agree that this
Amendment constitutes a Loan Document and that the term “Loan Document”, as
defined in the Credit Agreement, shall be read and understood, wherever it
appears in the Credit Agreement and in any other Loan Document, to include this
Amendment. This Amendment and the Credit Agreement shall be read together, as
one document.

2. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and the other Loan Documents and reaffirms all covenants set
forth therein in each case as of the date hereof and as if the same had been set
forth in full herein. Borrower further certifies that as of the date of this
Amendment, there exists no Event of Default as defined in the Credit Agreement,
nor any condition, act or event which with the giving of notice or the passage
of time or both would constitute any such Event of Default.



--------------------------------------------------------------------------------

3. This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Illinois, but giving effect to federal laws applicable to
national banks.

5. In accordance with Section 7.3 of the Credit Agreement, Borrower shall pay to
Bank all reasonable out-of-pocket payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include reasonable outside
counsel fees), expended or incurred by Bank in connection with the preparation
of this Amendment and all other documents prepared in connection herewith.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

SIGMATRON INTERNATIONAL, INC.     WELLS FARGO BANK, NATIONAL ASSOCIATION By:  
/s/ Linda K. Frauendorfer     By:   /s/ Matthew P. Soper Name: Linda K.
Frauendorfer     Name: Matthew P. Soper Title: Chief Financial Officer    
Title: Vice President